10/4/2019                                   Tether Used
                             Case 1:19-cv-09236         to Manipulate 1-31
                                                    Document          Price of Bitcoin
                                                                                Filed  During 2017 Peak - Bloomberg
                                                                                         10/06/19         Page 1 of 4

    Cryptocurrencies

    Tether Used to Manipulate Price of Bitcoin
    During 2017 Peak: New Study
    By Matt Robinson and Matthew Leising
    June 13, 2018, 5:02 AM EDT
    Updated on June 13, 2018, 8:26 AM EDT

        Study examines Bitcoin’s run to almost $20,000 last year
        Data suggests a ‘conscious strate y to provide price support’




            Bitcoin: What’s Coming in the Year Ahead




                                                                            B

    Bitcoin: What’s Coming in the Year Ahead


    Tether, one of the most-traded cryptocurrencies, shows a pattern of being spent on Bitcoin at
    pivotal moments, helping to drive the world’s ﬁrst digital asset to a record price in December,
    according to research by a University of Texas professor known for ﬂagging suspicious activity in
    the VIX benchmark.


    “Tether seems to be used both to stabilize and manipulate Bitcoin prices,” ﬁnance professor John
    Griﬃn and co-author Amin Shams wrote in a paper released Wednesday.


    Questions about Tether and Bitﬁnex have dogged the cryptocurrency world since last year, when
    Bitﬁnex lost banking relationships yet continued to operate. The U.S. Commodity Futures
https://www.bloomberg.com/news/articles/2018-06-13/professor-who-rang-vix-alarm-says-tether-used-to-boost-bitcoin       1/4
10/4/2019                       Tether Used
                 Case 1:19-cv-09236         to Manipulate 1-31
                                        Document          Price of Bitcoin
                                                                    Filed  During 2017 Peak - Bloomberg
                                                                             10/06/19         Page 2 of 4
    Trading Commission subpoenaed both ﬁrms in December, seeking proof that Tether is backed by
    a reserve of U.S. dollars, as it claims. Tether and Bitﬁnex haven’t been accused of wrongdoing.


    “Bitﬁnex nor Tether is, or has ever, engaged in any sort of market or price manipulation,”
    Bitﬁnex Chief Executive Oﬃcer JL van der Velde said in an emailed statement. “Tether issuances
    cannot be used to prop up the price of Bitcoin or any other coin/token on Bitﬁnex.”


    Read more: Bitﬁnex said to ﬁnd Caribbean bank after Wells Fargo exit


    Griﬃn and Shams -- in a paper titled “Is Bitcoin Really Un-Tethered?” -- set out to understand
    how the 2.5 billion Tether coins in existence have ﬂowed through markets. While little public
    information exists about how Tether is created, it generally trades for around $1 because each
    coin is supposed to be backed by $1 of ﬁat money in a bank. The currency, which started trading
    in 2015, is pitched as a stable alternative to Bitcoin’s volatility, acting as a haven for crypto
    investors.


    The data analyzed by the academics includes Bitcoin’s meteoric rise to a record high of almost
    $20,000 last December, before it crashed this year. It fell 1.4 percent Wednesday to $6,441.17,
    according to price data compiled by Bloomberg.


    The analysis showed a pattern of Bitcoin price support, Griﬃn said. First, Tethers are created by
    the parent company Tether Ltd., often in large chunks such as 200 million. Almost all new coins
    then move to Bitﬁnex, he said. When Bitcoin prices drop soon after the issuance, Tethers at
    Bitﬁnex and other exchanges are used to buy Bitcoin “in a coordinated way that drives the
    price,” Griﬃn said in an interview.


    “I’ve looked at a lot of markets,” he said. “If there’s fraud or manipulation in a market it can leave
    tracks in the data. The tracks in the data here are very consistent with a manipulation
    hypothesis.”


    Griﬃn’s paper describes several patterns uncovered in a yearlong period. First it found that ﬂows
    weren’t symmetric. When Bitcoin’s price fell, purchases with Tether tended to increase, helping
    to reverse the decline. But during times when Bitcoin rose, Griﬃn said he didn’t see the reverse
    occur. That’s “suggestive of Tether being used to protect Bitcoin prices during downturns,” he
    wrote.


    Price Thresholds


https://www.bloomberg.com/news/articles/2018-06-13/professor-who-rang-vix-alarm-says-tether-used-to-boost-bitcoin   2/4
10/4/2019          Case 1:19-cv-09236Tether Used to Manipulate 1-31
                                             Document          Price of Bitcoin
                                                                         Filed  During 2017 Peak - Bloomberg
                                                                                  10/06/19         Page 3 of 4
    He zeroed in on 87 of the largest purchases of Bitcoin with Tether from March 2017 to March
    2018. In the cases examined, new Tether had been issued within the prior three days, and
    Bitcoin’s price had fallen in the prior hour. What followed were increases in Bitcoin’s price -- and
    those gains added up.


    Even though the 87 examples account for less than 1 percent of the time period examined, they
    amounted to about 50 percent of Bitcoin’s compounded return over that year. In comparison,
    10,000 simulations Griﬃn and Shams ran demonstrated “that this behavior never occurs
    randomly,” they wrote.


    Griﬃn said one of the most notable trends he saw in the data was when Bitcoin traded near
    certain price thresholds, denominated in $500 increments.


    Bitcoin purchases with Tether “strongly increase just below multiples of 500. This pattern is only
    present in periods following printing of Tether and not observed by other exchanges,” he wrote
    in the paper. To other investors, it gives the impression of a “price ﬂoor,” providing a signal for
    them to buy as well.


    “If it was random behavior you wouldn’t see it cluster around the thresholds,” he said in the
    interview. “It indicates it’s a conscious strate y to provide price support.”


    VIX Study

    Tether and Bitﬁnex share a management team, including van der Velde. Little is known about
    how the businesses cooperate or stay separate. Griﬃn said his research found “barely any ﬂows
    moving back to the initial Tether printing node.”


    His observations come as the global cryptocurrency market faces mounting scrutiny from U.S.
    authorities.


    The Justice Department is said to be conducting a criminal probe into whether traders are using
    a variety of techniques to manipulate Bitcoin and other digital assets. One of the lead enforcers at
    the Securities and Exchange Commission told members of Congress last month that initial coin
    oﬀerings, or ICOs, are now among the “greatest threats” to mom-and-pop investors and that the
    agency has dozens of active investigations. ICOs are a new form of raising money where startups
    sell digital tokens to investors much like a company sells shares to investors.


    Read more about the University of Texas VIX research
https://www.bloomberg.com/news/articles/2018-06-13/professor-who-rang-vix-alarm-says-tether-used-to-boost-bitcoin   3/4
10/4/2019                          Tether Used
                  Case 1:19-cv-09236           to Manipulate 1-31
                                           Document          Price of Bitcoin
                                                                       Filed  During 2017 Peak - Bloomberg
                                                                                10/06/19         Page 4 of 4
    Griﬃn has pointed to alleged funny business in ﬁnancial markets before. Last month, Bloomberg
    reported that the SEC and CFTC opened investigations into allegations that Cboe Global Markets
    Inc.’s widely used VIX benchmark is being manipulated, people familiar with the matter said at
    the time. Griﬃn’s 2017 paper, written with a grad student, caught traders’ attention for
    spotlighting potential manipulation of the VIX. The Cboe has called his conclusions incorrect.


    His latest research topic has similar wide-ranging implications, he said.


    “The hype in cryptocurrency isn’t just 20-year-olds buying Bitcoin in their garage -- that’s part of
    it -- but there are big players moving the market and having a huge price impact,” Griﬃn said.


    — With assistance by Will Mathis


    (Updates with comment from Bitﬁnex CEO in fourth paragraph, Bitcoin price in sixth paragraph.)


    In this article
        WFC
        WELLS FARGO & CO
        49.21    USD        +0.73 +1.51%




                                                     Terms of Service Trademarks Privacy Policy
                                                      ©2019 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2018-06-13/professor-who-rang-vix-alarm-says-tether-used-to-boost-bitcoin   4/4
